DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "wherein said optical fiber arrays are directly connect to all said plurality of CMOS drivers or said plurality of CMOS receivers" [directly connect normally means a direct contact; see also 112 rejection below; claim 1] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The sentence "wherein said optical fiber arrays are directly connected to all said plurality of CMOS drivers or said plurality of CMOS receivers" [note also underlined correction] used in claim 1 is vague and unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of said claim 1 unclear.
	It is evident that the fiber arrays are used for interconnection with other optical interconnects or similar devices.  It is also evident that an optical signal/fiber cannot be connected directly to a CMOS driver or receiver. Given that the only difference between the optical interconnect of Li and that of the proposed invention is the 2D array of the optical vias, the above mentioned sentence, and to the extent that it can be understood, is considered implicitly disclosed in Li.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al, ["Chip Scale 12-Channel 10 Gb/s Optical Transmitter and Receiver Subassemblies Based on Wet Etched Silicon Interposer", 01 August 2017 (2017-08-01), Vol. 35, No. 15, page 3229-3236; “Li”].
	Regarding claim 1,  Li discloses an optical interconnect, comprising:
	a. a plurality of CMOS (CMOS IC in figure 1) drivers (p. 3233, col. 2, 2nd ¶ VCSEL driver) or a plurality of CMOS receivers (p. 3233, col. 2, 2nd ¶ TIA/LA);
	b. a plurality of vertical cavity surface emitting lasers (VCSEL) dies (p. 3233, col. 2, 1st ¶ VCSELs) or a plurality of photo detectors (PD) dies (p. 3233, col. 2, 1st ¶ PDs);
	c. a silicon interposer (see, e.g., figure 1), wherein a first side (top side in respective figure) of said silicon interposer comprises an electrical interface connected to a pattern of wet etched optical through silicon vias (OTSV) (See figure 10: GSG traces and TSVs; p. 3230 col. 1 2nd full ¶: wet etching, plus p. 3232 section IV), wherein said plurality of CMOS drivers or said plurality of said CMOS receivers are connected to a first end of said electrical interface (see 
	d. an optical interface (OI) (mechanical optical interface MOI) connected to a second side of said silicon interposer (p. 3233, col. 2, 3rd ¶: "...the MOI is mounted on the backside of the silicon interposer with the same pick and place tool…lenses on the MOI…”; see also p. 3230 col. 2 1st ¶: MOI used to focus), wherein said OI is aligned with said pattern of wet etched OTSVs (p. 3233, col. 2, 3rd ¶: "During passive alignment, the optical TSVs and the lenses on MOI are acting as the reference’), wherein said OI comprises a planar surface on said silicon interposer second side and a pattern of optical interface lenses opposite said planar surface (same reference), wherein said pattern of OI lenses matches said pattern of wet etched OTSVs (p. 3230 col. 1 2nd full ¶: wet etching, plus p. 3232+ section IV); and
	e. a lensed ferrule (PRIZM LightTurn ferrule; p. 3230, col. 2, 1st ¶; p. 3233, col. 2, 3rd ¶) having a first side and a second side, wherein said lensed ferrule first side comprising a pattern of ferrule lenses arranged to match said pattern of OI lenses (this commercially available ferrule is a lensed ferrule, see also figure 1), wherein said lensed ferrule second side connects with optical fiber arrays (p. 3230, col. 2, 1st ¶: “PRIZM LightTurn System is employed for light coupling into standard multimode fiber ribbon’), wherein said optical fiber arrays are directly connect to all said plurality of CMOS drivers or said plurality of CMOS receivers
(implicit: see also 112 rejection above).

	Regarding claim 2, see Li figure 10.
	Regarding claim 3, see Li p. 3230, col. 2, 1st ¶: "Optoelectronic die and CMOS IC are embedded into the recesses of the silicon interposer and are bonded side by side, using flip-chip techniques"; p. 3233, col. 1, 3rd ¶: "Flip chip bonding is performed ... the completed interposer’).
	Regarding claim 5, see Li p. 3230, col. 2, 1st ¶: "Then, the mechanical optical interface (MOI), which is used to focus light, is fixed at the back side, and the PRIZM LightTurn System is employed for light coupling into standard multimode fiber ribbon."
	Regarding claim 6, see Li figure 1.
	Regarding claims 7 and 9, see the Title of Li (also p. 3229 including Abstract; CMOS).
	Regarding claim 8, see Li p. 3233, col. 2, 2nd ¶ TIA/LA.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al, ["Chip Scale 12-Channel 10 Gb/s Optical Transmitter and Receiver Subassemblies Based on Wet Etched Silicon Interposer", 01 August 2017 (2017-08-01), Vol. 35, No. 15, page 3229-3236; “Li”] with obviousness evidenced by Arvelo et al. (US 20160226591; “Arvelo”; already of record).
	Regarding claim 4, Li teaches the optical interconnect of claim 1 (see above 102 rejection). Furthermore,  Li (p. 3233, col. 2, 1st ¶: "The distance between TSVs is 250 µm") discloses two 1D arrays (figure 11) of optical vias with a pitch of 250 µm. The choice of a 2D array is an obvious design option, see, e.g., Arvelo (figure 3; ¶ 0038: "...optical vias 362, i.e., openings, in the silicon that allow light beams to pass through. VCSEL array chip 110 and photodetector array chip 114 are coupled with combined transmitter and receiver chip 360 in alignment with optical vias 362 in order to enable interaction of VCSEL array chip 110 and photodetector array chip 114 with optical coupling element 122, through carrier 108, via openings 128"; see: MPEP § 2144.04 rearranging parts, and/or changing shape and/or duplication of parts of an invention involves only routine skill in the art; and/or MPEP §2144.06 Art Recognized Equivalence for the Same Purpose and/or MPEP §2144.07 Art Recognized Suitability for an Intended Purpose].





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishimura et al. (US 20130266262; see cover figure) also teaches a version of a multifiber ribbon connector/ferrule having reflective lenses (for turning the optical beam/signal). 
Chen et al. (US 20060245694; figs. 1, 5) and Bushnell et al. (US 10162127; see cover figure) teach non-turning versions of multifiber ribbon connector/ferrule having lenses for coupling. 
Budd et al. (US 20110044367; figs. 1, 2b) teaches a very similar Si wafer with optical vias coupling VCSEL/PD arrays to fiber/waveguide connector/ferrule through a lens array 34 on top of the Si wafer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.

you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874